Citation Nr: 1421428	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-01 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.  

2.  Entitlement to a compensable disability evaluation for right medial plica.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Navy between June 1981 and December 1988, and from January 1989 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran's entire claims file, to include the portion contained electronically, has been reviewed in this case.  


FINDING OF FACT

In March 2014, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of both issues on appeal.  


CONCLUSIONS OF LAW

1.  The claim to reopen a claim for entitlement to service connection for a low back disability is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The claim for entitlement to a compensable disability evaluation for right medial plica is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, in a written document submitted to the RO, expressed his desire to withdraw his appeal.  Specifically, he noted that he "withdraws[s] [his] appeal and request[s] that my claim[s] be forwarded to Washington as I am in no condition health-wise to fight anymore."  Presumably, as the claims were in appellate status, the Veteran was requesting that the RO forward the claims on appeal to the Board in Washington, DC so that they might be properly withdrawn.  Further, as the Veteran's request encompasses his entire "appeal," it is contended that he wishes to withdraw both of his claims from appellate consideration by the Board.   

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran has specifically expressed a desire to withdraw all issues on appeal.  As he has submitted a written request to withdraw his claims, the Board has no appellate jurisdiction over them, and they will be dismissed.  


ORDER

The appeal is dismissed.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


